Name: Commission Regulation (EEC) No 3994/89 of 22 December 1989 allocating the quantity of preserved cultivated mushrooms to be imported free of the additional amount in the period 1 January to 30 June 1990
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  foodstuff;  tariff policy
 Date Published: nan

 29. 12. 89 Official Journal of the European Communities No L 380/49 COMMISSION REGULATION (EEC) No 3994/89 of 22 December 1989 allocating the quantity of preserved cultivated mushrooms to be imported free of the additional amount in the period 1 January to 30 June 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, the framework of a communitary management ; whereas nevertheless, in order to permit the import trade to adapt itself to this new situation, it is appropriate to foresee a transitional period of six months, and, therefore, to proceed with a fixation of the quantities for a period pro rata temporis ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3933/88 (*), states that the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is to be allocated among the Member States ; Article 1 Whereas the actual system of allocation of the quantity among Member States may only be maintained as such in 1 . The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is hereby allocated as follows for the period 1 January to 30 June 1990 : (net weight in tonnes) Country of origin Importing country China South Korea Taiwan Hong Kong Other Reserve Belgium 1 Luxembourg J Denmark Germany Greece France Ireland Italy Netherlands United Kingdom Spain Portugal 139 428 12 963 8 4 36 65 2 10 1 480 2 8 24 919 68 8 13 34 84 3 216 1 716 9 1 9 4 5 15 92 2 2 2 2 5 2 (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118 , 29 . 4 . 1989, p. 29. 0 OJ No L 183, 4. 7. 1981 , p. 1 . 0 OJ No L 346, 2. 12. 1981 , p. 5 . 0 OJ No L 348, 17. 12. 1988 , p. 19 . No L 380/50 Official Journal of the European Communities 29 . 12. 89 2. The Member States shall notify the Commission of the country of origin of the products covered by import licences issued for the quantities set off against the reserve in such licences. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 22 December 1989 . For the Commission Ray MAG SHARRY Member of the Commission